Citation Nr: 1607284	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Western Massachusetts Bilingual Veterans Outreach Center


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985, and form September 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in December 2015.  Unfortunately, a written transcript could not be produced due to an audio malfunction that occurred during his testimony.  The Veteran was sent a January 2016 letter notifying him of this fact and offering him the opportunity to testify at a new hearing before a Veterans Law Judge of the Board.  He did not respond.  Accordingly, the Board assumes he does not wish to testify at another hearing at this time. 

The Veteran initially appointed Disabled American Veterans (DAV) as his representative through the submission of a September 2008 power of attorney (VA Form 21-22).  He later submitted a new VA Form 21-22 in April 2011 appointing Gumersindo Gomez of Western Massachusetts Bilingual Veterans Outreach Center as his representative.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631 (2015).  The April 2011 VA Form 21-22 thus revoked the September 2008 VA Form 21-22 that had appointed DAV as the Veteran's representative.  Therefore, the Veteran's proper representative is Western Massachusetts Bilingual Veterans Outreach Center.  See id.; 38 C.F.R. § 14.629 (2015).  However, DAV was the representative of record at the December 2015 hearing, and the RO continued mailing documents to DAV such as the October 2012 statement of the case after the April 2011 VA Form 21-22 was executed.  Nevertheless, the Board only recognizes Western Massachusetts Bilingual Veterans Outreach Center as the representative of record absent a current, valid VA Form 21-22 re-appointing DAV in this capacity. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A VA examination and opinion are necessary to make an informed decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence shows current pathology of the left ankle.  Specifically, a January 2015 VA magnetic resonance imaging (MRI) study reflects findings of lateral soft tissue swelling with a probable tear to the anterior talofibular and calcaneofibular ligaments.  Trace peritendinous fluid was seen in association with the peroneus brevis and longus tendons, and mild tendinosis was considered likely as well.  

The service treatment records (STRs) show that the Veteran fell into a hole and twisted his left ankle in March 1986, while on active duty, sustaining a "moderate inversion and strain of the left ankle."  The pain was worse at the lateral aspect.  His ankle was placed in a cast for several weeks.  

The Veteran's left ankle injury during his first period of active service, and the current January 2015 MRI findings of soft tissue pathology of the left ankle, at least support an indication that his current left ankle condition may be related to his March 1986 twisting injury.  McLendon, 20 Vet. App. at 83.  Moreover, in a February 1988 periodic service examination to determine qualification for retention in the Army National Guard, conducted while the Veteran was in civilian status, he reported that he was still having "just a bit of pain and problems" with regard to his history of a left ankle injury, suggesting an injury severe enough to continue to cause problems almost two years later.  Although periodic Army National Guard examinations thereafter, and the Veteran's STRs for his second period of active service from September 2002 to September 2003, do not reflect complaints or findings concerning the left ankle, and the examination reports show that his lower extremities and feet were evaluated as normal, a December 2014 VA treatment record reflects the Veteran's report of left lateral ankle pain for the past thirty years.  

Notably, the Veteran's report of a long-standing history of lateral ankle pain appears consistent with his lateral ankle pain following the in-service injury and with the findings of lateral soft tissue swelling in the January 2015 MRI.  

Accordingly, a VA examination and opinion are required to make an informed decision under VA's duty to assist.  See id.

A November 2009 VA examination is not sufficient for this purpose as the examiner did not provide a nexus opinion, finding that one could not be provided absent diagnostic imaging studies.  As an MRI study has since been conducted showing pathology of the left ankle, a VA examination and opinion are necessary to assess the likelihood of a causal relationship between the Veteran's current left ankle disability and his March 1986 in-service injury.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (setting forth the elements of service connection); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

On remand, the opportunity should be taken to request clarification from the Veteran as to whether he wishes DAV or Western Massachusetts Bilingual Veterans Outreach Center to be his representative of record, given the April 2011 POA (VA Form 21-22) in favor of the latter organization, but the continued representation by DAV after this form was submitted.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that Western Massachusetts Bilingual Veterans Outreach Center is his current representative of record (per the April 2011 VA Form 21-22), but that DAV represented him at the December 2015 hearing before the Board.  If the Veteran wishes DAV to be his representative, he must submit a new VA Form 21-22 appointing DAV as his representative. 

2. Obtain any outstanding VA treatment records from the VA Central Western Massachusetts Healthcare System dating from January 2016 forward. 

3. Then, arrange for a VA examination and medical nexus opinion regarding the Veteran's left ankle disability.  The entire claims file must be made available to the examiner for review.  A thorough physical examination must be performed and all pertinent clinical findings must be recorded. 

After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to the likelihood that the Veteran's current left ankle disability was caused by his March 1986 in-service injury.

For the purpose of the opinion, the examiner should consider (but need not specifically discuss) the following: 
A. A February 1988 Report of Medical History (part of an Army National Guard periodic examination), in which the Veteran reported that he was still having "just a bit of pain and problems" with regard to his left ankle after the March 1986 injury.  
B. A December 2014 VA treatment record reflecting the Veteran's report of left lateral ankle pain for the past thirty years.  
C. The apparent consistency between the lateral ankle pain following the in-service injury (noted in the STRs), the January 2015 MRI findings of lateral soft tissue swelling, and the Veteran's report of a 30-year history of lateral ankle pain in the December 2014 VA treatment record. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




